                                                                              CG
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 1 of 13


                                                                                            Sep 7, 2021
                             UN ITED STA TE S D ISTR ICT CO U R T
                             SOUTH ERN DISTRICT OF FLO RIDA
            21-80138-CR-SINGHAL/MATTHEWMAN
                             C aseN o.                            '
                                         18U.S.C.j1349
                                         18U.S.C.j982(a)(7)


 UNITED STATES O F AM ERICA

 VS.

 SH AM      G R IN ER ,

                          Defendant.
                                         /

                                          INFORM ATION

         TheA cting U nited States Attorney chargesthat:

                                   GENERAI,ALLEGATIONS

         Ata11tim esmaterialto thisInformation:

                                         M edicareProzram

                 TheM edicareProgram (lûM edicare'')wasafederallyftmdedprogram thatprovided
 free or below -cost health care benefits to certain individuals,prim arily the elderly,blind, and

 disabled.ThebenefitsavailableunderM edicareweregovernedby federalstatutesandregulations.
                                                                                           L
 TheUnited StatesDepartmentofHealth and Human Services(ççHHS''),through itsagency,the
 Centers for M edicare and M edicaid Services (GûCM S''),oversaw and administered M edicare.
 lndividuals w ho received benefits under M edicare w ere com m only referred to as M edicare

 (tbeneficiaries.''

                 M edicarew asa çihealth care benetitprogrnm ,''asdefined by Title 18,U nited States

 Code,Section 24(b),andaçGFederalhealth careprogrnm,''asdefinedby Title42,United States
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 2 of 13




 Code,Section 1320a-7b(f).
               M edicare covered differenttypesofbenefits,which were separated into different

 progrnm Cûparts.''M edicare(TartA''coveredhealth servicesprovidedby hospitals,sldllednursing

 facilities,hospices,and hom e health agencies. M edicare Cçpal'tB''was a m edical insurance

 program that covered,am ong other things,medicalservices provided by physicians,medical

 clinics,laboratories,and otherqualifiedhealth careproviders,such asofficevisits,minorsurgical

 procedures,andlaboratorytesting,thatw erem edically necessaryand orderedby licensed m edical

 doctorsorotherqualifiedhealth careproviders.

               Physicians,clinics,and other health care providers,including laboratories,that

 providedservicestobeneficiarieswereableto apply forand obtain aiGprovidernllm ber.''A health

 care providerthatreceived a M edicaze provider num ber w as able to file claim sw ith M edicare to

 obtain reim bursem entfor servicesprovided to beneficiaries.

               A M edicareclaim wasrequiredto containcertainimportantinfonnation,including:

 (a)thebeneficialy'snameandHea1thInsuranceClaim Number(G$HICN'');(b)adescriptionofthe
 healthcar:benefit,item,orservicethatwasprovidedorsuppliedtothebeneficiary;(c)thebilling
 codesforthebenefit,item,orservice;(d)thedateupon whichthebenefit,item,orservicewas
 providedorsuppliedtothebeneficialy;and(e)thennmeoftherefeningphysician orotherhealth
 care provider,as w ell as a tm ique identifying num ber, know n either as the U nique Physician

 ldentificationNumber(C1UPlN'')orNationalProviderIdentifier(GçNPI''). Theclaim form could
 be subm itted in hard copy orelectrortically.

                               PartB Coveraaeand Rezulations

        6.      CM S acted through fiscal agents called M edicare adm inistrative contractors

 (GEMACs''),which werestatmoly agentsforCM SforM edicarePM B.TheMACSwereprivate
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 3 of 13




 entities that reviewed claim s and m ade paym ents to providers for services rendered to

 beneficiaries. The M ACSwereresponsible forprocessing M edicare claim sarising within their

 assigned geographicalarea,including detenmining whethertheclaim w asforacovered service.

               Novitas SolutionsInc.(çt
                                      N ovitas'')wastheM AC forthe consolidated M edicare
 jurisdictionsthatcovered Louisiana,M ississippi,Oklahoma,Texas,andPennsylvania.Palmetto
 GBA tGTalmetto''l was the MAC for the consolidated M edicare judsdictions thatincluded
 Georgia,Alabama,Tezmessee,South Carolina,N orth Carolina,Virginia,and W estVirginia.

               To receive M edicarereim bursem ent,providershad to m ake appropriate application

 to the M AC mld execute a writlen provider agreem ent. The M edicare provider enzollm ent

 application,CM S Form 8558,wasrequired to be signed by an authorized representative ofthe

 provider. CM S Form 8558 contained acerifcation thatstated:

               I agree to abide by the M edicare law s,regulations, and progrnm
               instructions that apply to tllis gproviderq. The M edicare laws,
               regulations, and program instructions are available through the
               M edicare contractor. 1 tm derstand that paym ent of a claim by
               M edicare is conditioned upon the claim and the tmderlying
               transaction com plying with such laws,regulations and program
               instructions(including,butnotlimitedto,thefederalanti-kickback
               statuteandtheStark law),andonthegproviderl'scompliancewith
               al1applicableconditionsofparticipation in M edicare.

               CM S Form 8558 contained additional certilications thatthe provider Gdwillnot

 knowingly presentorcauseto bepresented a false orfraudulentclaim forpaym entby M edicare

 and w illnotsubm itclaim sw ith deliberate ignorance orreckless disregard oftheirtruth orfalsity.''

               Payments lmder M edicare PartB were oflep made directly to the health care

 providerratherthan tothepatientorbeneficiary. Forthisto occtm the beneficiary would assign

 the rightofpaym entto the health care provider. Once such an assignm enttook place,the health
    Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 4 of 13


j                                                                                              '

     care providerwould asstlme theresponsibility forsubm itting claim sto,and receiving paym ents

     from ,M edicare.

                                        Cancer Genom icTests

            11. Cancergenomic (ç&CGx'')testing used DNA sequencing to detectmutationsin
     genesthatcould indicate a higherrisk ofdeveloping certain types ofcancersin the ftlttlre. CGx

     testing wasnotam ethod ofdiagnosing whetheran individualpresently had cancer.

            12.    M edicare did notcoverdiagnostic testing thatwaslçnotreasonable and necessary

     forthe diagnosisortreatmentofillnessorinjury orto improvethefunctioning ofamalformed
     bodymember.''Title42,UnitedStatesCode,Section 1395y(a)(1)(A).Exceptforcertainstatutory
     exceptions,M edicare did notcover(iexaminationsperformed forapurpose otherthan treatm ent

     ordiagnosisofa specificillness,symptoms,complaintorinjury.'' Title 42,Code ofFederal
     Regulations,Section 411.15(a)(1). Among the s'
                                                  tattztory exceptions covered by M edicarewere
     cancer screening tests such as tlscreening m am m ography, colorectal cancer screening tests,

     screeningpelvicexams,gandqprostatecancerscreeningtests.''1d.
I
!           13. Ifdiagnostictestingwasnecessaryforthediagnosisortreatmentofillnessorinjtuy
j    orto improve the functioning of a malfolm ed body member,M edicare imposed additional
     requirementsbeforecoveringthetesting.Title42,CodeofFederalRegulations,Section410.32(a)
     provided,$çAlldiagnosticx-ray tests,diagnosticlaboratory tests,and otherdiagnostictestsmust

     be ordered by the physician w ho istreating the beneficiary,thatis,thephysician w ho furnishes a

     consultation ortreatsabeneficiary foraspecifc medicalproblem and who usesthe resultsin the

     m anagem ent of the beneficiary's specific medicalproblem .'' fJ. GT ests not ordered by the

     physician whoistreating thebeneficiary arenotreasonable andnecessary.''1d




                                                    4
    Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 5 of 13




                     Because CGx testing did notdiagnosecancer,M edicareonly covered such testsin

     limited circum stances, such as when a beneficiary had cancer and the beneficiary's treating

     physician deem ed such testing necessary forthe beneficiaty's treatm entofthatcancer. M edicare

     did notcoverCGxtestingforbeneficiarieswho did nothavecancerorlacked symptom sofcancer.

                                              T elem edicine

                     Telem edicine provided a m eans of cozm ecting patients to doctors by using

     telecom m unications technology,such asthe internetortelephone,to interactw ith a patient.

                     Telem edicine com panies provided telem edicine services to individuals by hiring

     doctorsand otherhealth careproviders. Telem edicine companiestypically paid doctorsa feeto

     conduct consultations with patients. ln order to generate revenue, telem edicine companies
I
     typically eitherbilled insuranceorreceivedpaymentfrom patientswho utilizedtheservicesofthe

     telem edicinecompany.

                     M edicare PartB covered expenses for specified telem edicine selwices if certain

     requirementsweremet.Theserequirementsincludedthat(a)thebeneficialy waslocatedinarural
     orhealthprofessionalshortagearea;(b)servicèsweredeliveredviaaninteractiveaudioandvideo
     telecommunicationssystem'
                             ,and (c)thebeneficiary wasin apractitionef'sofficeora specified
     m edicalfacility not ata beneficiary's home during the telem edicine service with a rem ote

     practitioner.

                          T heD efendantand R elated E ntities and Individuals

                     Labsolutions,LLC (Gtabsolutions''),alimitedliabilitycompanyformedunderthe
     law s of G eorgia,and authorized to provide services in Florida,w as a laboratoly thatpurportedly

     provided CGx testing to M edicare beneficiaries.

            19.      M inalPatel,a residentofG eorgia,w asthe om ler ofLabsolutions.
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 6 of 13




        20. IDGAFMarketing,LLC (GûIbGAF'')wasalimitedliabilitycompanyfonnedlmder
 thelawsofFlorida,with itsprincipalplaceofbusinessin Palm Beach County,Florida.

        21.    D efendant SH A M
                               W N G R INER , a resident of Palm Beach County, Florida,

 controlled IDGAF.

        22. XGEN M arketing,LLC (LW GEN'')wasalimited liabilitycompany formedunder
 thelawsofFlorida,with itsprincipalplaceofbusinessin Palm Beach County,Florida.

               Cluistian M cKeon,aresidentofPalm Beach County,Florida,wasa m anagerand

 m em ber ofX G EN .

               BBAR M arketing,LLC (ICBBAR'')wasalimitedliability company formed under
 thelawsofFlorida,with itsprincipalplaceofbusinessin Palm Beach County,Florida.

               AthanasiosZiros,aresidentofPalm Beach County,Florida,wasthesolemanager

 andm emberofBBAR.

                          C onspiracy to C om m itH ealth C are Fraud
                                       (18U.S.C.j 1349)
        From in oraround M arch 2016,and continuing thzough in oraround D ecem ber2018,in

 Palm Beach County,in the Southelm D istrictofFlorida,and elsew here,the defendant,

                                       SH A W N G R IN ER ,

 didknowinglyandwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,combine,
 conspire,confederate,and agree with M inalPatel,Chzistian M cKeon,Athanasios Ziros,and

 others,lcnown and unknown to the Acting United StatesAtlonley,to comm itan offense against

 the United States,thatis,to know ingly and w illfully execute a schem e and artifice to defraud a

 health care benefit program affecting com m èrce, as detined in Title 18,U nited States Code,

 Section 24(b),thatis,M edicare,and to obtain,by means ofmaterially false and fraudulent
 pretenses,representations,and prom ises,m oney and property ow ned by,and tm der the custody
    Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 7 of 13




      and controlof,said health carebenefitprogram,in cormection with the delivery ofarld payment

     forhealth care benefits,item s,and services,in violation ofTitle 18,United StatesCode,Section

      1347.

                                       Purpose ofthe C onspiracv

              26.   Itwas a purpose of the conspiracy for the defendant arld his co-conspirators to

     llnlawfully enrich themselvesby,among otherthings:(a)paying and receiving kickbacks in
     exchange for the refen'
                           al of M edicare beneficiaries,their CGx tests, and doctor's orders,to

     laboratodes,including Labsolutions,so thatthelaboratoriescould billM edicareforthe CGx tests;

     (b)payingldckbacksandbribestotelemedicineèompnniesin exchangefororderingalldarranging
     forthe ordering ofCGx testsforM edicare beneficiaries,withoutregard to the m edicalnecessity

     oftheprescribed CGx testsorwhetherthetestswere eligibleforM edicarereimbursement;(c)
     subm it4ing and causing the subm ission of false and fraudulentclaim s to M edicaze for CGx tests

     that were not medically necessary and not eligible for reimbursement; (d) concealing the
     submissionoffalseandfraudulentclaimstoM edicare;and(e)divertingfraudproceedsfortheir
:    personaluseandbenpfit,theuse and benefitofothers,and to fartherthefraud.

                                M anner and M eans ofthe C onspiracv

              The m anner and means by which the defendant and his co-conspirators sought to

     accomplishtheobjectandpurposeoftheconspiracyincluded,among otherthings:
              27.   SH A'
                        W N GRINER, Cluistian M cK eon, Athanasios Ziros, and other co-

     conspiratorsenteredintoan agreem enttoreceivekickbacksandbribesfrom laboratories,including

     Labsolutions,forpurported m arketing services. In som e ofthe contracts,M inalPatel,through

     Labsolutions,agreed to pay asm uch as45% ofthegrossrevenuespaidby M edicarein exchange

     for the recruitm entand referral of beneficiaries,CGx tests,and doctors'ordersto Labsolutions,
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 8 of 13




 regardless of whether the CGx tests were m edically necessary or eligible for M edicare

 reimbursem ent.

        28.      SHAW N GRINER, Christian M cK eon, Athanasios Ziros, and other co-

 conspiratorsrecruited thousands ofM edicre beneficiariesby targeting them with telemarketing

 campaignsand inducing them to acceptCGx testsregardlessofwhetherthetestswere medically

 necessary oreligibleforM edicarereimbursem ent.

                 SHAW N GRINER, Christian M cKeon, Athanasios Ziros, and other c0-

 conspirators offered arld paid kickbacks and bribes to telem edicine com panies in exchange for

 doctor's orders for CGx tests thatwere notm edically necessary and noteligible forM edicare

 reim bursem ent. The orderswerewritten by doctorscontracted with thetelem edicinecompanies,

 even though those doctorshad no priorrelationship with the beneficiaries,were nottreating the

 beneficiariesforcancerorsym ptom sofcancer,did notuse the testresultsin thetreatm entofthe

 beneficiaries,and did notconducta propertelem edicine visit.

        30.      SH A W N G R INER , Christian M cK eon, Athanasios Ziros, and other co-

 conspirators provided the telem edicine compnnies with pre-filled doctors' orders which pre-

 selected which genesthe doctorswould ordertobetested forthebeneficiaries.

        31.      SH AW N GRINER,Cluistian M cKeon,AthanasiosZiros,M inalPatel,and other

 co-conspiratorsselected the genesto betested based on how much M edicarereim bursed forthe

 tests, irrespective of the m edical history,physical findings, or m edical needs of each specific

 beneficiary,in an effortto m axim ize their M edicare reimbursem ents and kickbacks from the

 laboratories.

        32.      SH AM     GRINER , Christian M cKeon, Athanasios Ziros, and other co-
  conspirators created sham contracts and docum entation with telemedicine com panies that
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 9 of 13




 disguised the ldckbacks and bribes as payments for ltconsultation m em bership access'' and

 çûtechnology andadm inistrativesupport.''

          33.   SHAW N GRINER ,M inalPatel,Christian M cKeon,AthanasiosZiros,and other

 co-conspiratqrscaused Labsolutionsto subm itfalse and fraudulentclaimsto M edicarein atleast

 theapproximateamountof$16,920,284 forCGx teststhatwere:(a)induced through kickbacks
 and otherillicitincentives'
                           ,(b)designedformaximum reimbursementandregardlessofmedical
 need;(c)notmedically necessary;(d) noteligible for reimbttrsement;and (e)not properly
 prescribed by a doctor.

                As the resultofthese false and fraudulent claims,M edicare m ade paym ents to

 Labsolutionsin atleasttheapproximatenm ountof$8,974,245.
          35.   SH A M CN G R IN ER and other co-conspirators used the fraud proceeds received

 ffom laboratolies,including Labsolutions,to benefitthem selves and others,and to further the

 fraud.

          A11in violation ofTitle 18,United StatesCode,Section 1349.

                                        FO R FEITUR E

                The allegations of this lnform ation are re-alleged and by this reference fully

 incop orated herein for purposes of alleging criminylforfeiture to the United States ofcertain

 property in which thedefendant,SHAW N GRINER,hasan interest.

                Upon conviction ofa conspiracy to com mita violation ofTitle 18,United States

 Code,Section 1347,asalleged in this Inform ation,the defendantshallforfeitto theU nited States

 any propeo ,realor personal,that constitutes or is derived,directly or indirectly,from gross
 proceeds traceable to the com m ission of the offense,ptlrsuantto Title 18,United States Code,

 Section 982(a)(7).
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 10 of 13




                Ifany oftheproperty subjecttoforfeiture,asaresultofanyactoromissionofthe
  defendant:

                    cannotbe located upon the exercise ofdue diligence'
                                                                      ,

                   hasbeen transferred orsoldto,ordepositedwith athird party;                       i

                   hasbeenplacedbeycmdthejuzisdictitm ofthecourt;
                   hasbeen substantially dim inishedinvalue;or

                e. has been co-mingled with other property which calm otbe divided without

                    difficulty,

  the United Statesshallbeentitled to forfeiture ofsubstituteproperty plzrsuantto Title 21,United

  StatesCode,Section 853û$.
         Al1puzsuanttoTitle18,UnitedStatesCode,Section932(a)(7),andtheproceduresset
  forth in Title21,United StatesCode,Section 853,asincol-
                                                        pozated by Title 18,United States


  Code,Section982(b)(1).                             ,t
                                                      /-
                                                                ,
                                                                ;
                                                                ' . ,-. .-...é
                                                                ..
                                                                 '
                                                  zr
                                                            z
                                                           ..        -     p!
                                                                          ,,
                                                                                 -     e--


                                                 JU   AN TON IO ON ZA LE
                                                 ACTING UN ITED STATES ATTORNEY

                                                 JO SEPH S.BEEM STERBO ER
                                                 A CTIN G CH IEF
                                                 CRIM FNAL DIVISION,FM UD SECTION
                                                 U .S.D EPA RTM EN T OF JUSTICE

                                                 ALLAN M EDFNA
                                                 D EPU TY CHIEF
                                                 cltlklm A lwDIV ISION ,FR AU D SECTION
                                                 U .S.DEPA RTM EN T OF JU STICE


                                                                                 $,
                                                 PATRICK .QUE AN
                                                 TRIM A IT ORN EY
                                                 CRIM INA L D IV ISION ,FR AU D SECTION
                                                 U .s.DEPARTM ENT OF JUSTICE

                                                10
  Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 11 of 13
                                            IJM TED STATESDISTRICT CoIJRT
                                            SO IJTH ERN DISTRICT OF FLO RD A

  UM TED STATESOFW            W CA                       CASE NO .

                                                         CERTIFICATE O F TRIAL ATTOR NEYA
   SHAW N GRINER,                                        Superseding Caselnformation:
                Defendant.                   /
    courtoivision:tselectone)                            Newdefendantts) V Yes S No
   N Miami N lleyWest'N FTL                              Numberofnewdefendants
   I'
    Z WPB N FTP                                          Totalnumberofcotmts
        1.1havecarefully consideredtheallegationsoftheindictm ent,thenumberofdefendants,thenumberofproh ble
           witnessesand thelegalcom plexitiesofthelndictment/lnform ation attachedhereto.
        2.lam awarethattheinformation supplied Onthisstatementwillbereliedupon by theJudgesofthisCourtin
           settingtheircalendan andschedulingcrim inaltrialsunderthemandateoftheSpeedy TrialAct,
           Title28U .S.C.Section 3161.
        3.Interpreter:(YesorNo) NO
           Listlanguageand/ordialect
        4.Thiscasewilltake 0         daysforthepartiestotry.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow :
             (Checkonlyone)                            (Checkonlyone)
         1 0to5days                Edq                 Petty             EqI
         11 6to10days              EEI                 Minor             Eql
         1I1 11to20days            r71 .               Misdemeanor       E()
         IV 21to60days             E7I                 Felony            Uz
         V 61daysandover          ID
        6.Hasthiscasepreviously beenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                   CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           lfyes:M agistrateCaseN o.
           Related m iscellaneousnum bers:
           Defendantts)infederalcustodfasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) NO
        7.Doesthiscase originatefrom amatterpending intheCentralRegion oftheU.S.Attorney'sOffice priorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8.D oesthiscase originatefrom amatlerpending intheN orthernRegion oftheU.S.Attorney'sOffice priorto
           August8,2014(M ag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU.S.Attorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo)No                      '


                                                                     .                             ê

                                                                      PATR IC K J. UE       AN
                                                                      DOJ TrialAttorney
                                                                      Coul
                                                                         'tID No.     A5502715
*penaltySheetts)attachul                                                                               REV 3/19/21
Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 12 of 13


                                                                                              i
                                                                                              I
                           UNITED STATES DISTRICT COURT                                       !
                           SO U TH E RN DISTR ICT O F FLO R IDA


                                     PENALTY SH EET

  D efendant'sN am e:                SH AW N G RINE R

  CaseNo:                                                                      '

  Count#: 1

    Title 18.Urlited StatesCode.Section 1349

    Conspiracy to CommitHealth Care Fraud

  frM ax Penaltv: Ten (10)years'imprisonm ent
  WR efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures that m ay be applicable.
  Case 9:21-cr-80138-AHS Document 1 Entered on FLSD Docket 09/07/2021 Page 13 of 13



AO455(Rev.01/09)Wai
                  verofanIndictment
                                                                                                          I
                              U NITED STATESD ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAmerica
                                                            CaseNo.

                   Shawn Griner,
                     Defendant

                                       W AW ER OF AN G DICTM ENT

      Iunderstand that1havebeen accused ofoneorm oreoffensespunishableby imprisonmentformorethan one
year.Iwasadvisedin open courtofmy rightsand thenatureoftheproposed chargesagainstm e.

       A ûerreceivingthisadvice,Iwaivemy rightto prosecution by indictmentand consentto prosecution by
information.



Ilate:
                                                                             Defendant'
                                                                                      ssignature



                                                                        Signatureofdefendant'
                                                                                            sattorney

                                                                       ROBERT GERSHMAN,ESQ.
                                                                       Pl.intednameofdefendant'
                                                                                              sattorney


                                                                               7if#ge'
                                                                               .     ssignature


                                                                          Jhlgc'
                                                                               sprinted nameand title
